DETAILED ACTION
This Notice of Allowability (NOA) replaces the previous one mailed on 08/20/2021.

Claim 3 was cancelled. Claims 1-2, and 4-38 are pending.  


Response to Amendment
The Amendment by Applicants’ representative Dr. Thomas W. Dekleva on 07/15/2021 has been entered.   

Response to Arguments/Amendments
Claim rejection under 35 U.S.C.§112(a)
 
Applicants argue that even if the specification did not teach or suggest the specific step of removing an OSDA from the pores of a molecular sieve made using an OSDA, Applicant submits that such a teaching is fundamental to the use of such Organic Structure Directing Agents in zeolite synthesis. Textbooks are written on this subject and even a cursory review of the patent literature can identify at least 700 U.S. patents that have issued describing the use of organic structure directing agents in zeolite synthesis, in each case resulting in the removal of the OSDA as being described in U.S. Patent 10,745,285, “The zeolite of the first aspect of the invention comprises a structure directing agent within its pores and may also be transformation.  In addition, Applicants argue that the specification does teach both enantiomerically enriched powders and methods of making such powders comprising two enantiomers of a chiral crystalline microporous solid, the chiral crystalline microporous solid having a STW topology  that are also substantially free of OSDAs and methods of making the same according to Example 3.1, and the use of the referenced chiral linked di-imidazolium cations can be used to prepare enantiomerically enriched silicate powders of at least 5% (see, e.g., [0007], [0045]-[0046], [0051]).  The enantiomerically enriched silicate powders are taught as being prepared by 
Applicants’ arguments have been fully considered, and are found persuasive.  The rejection is withdrawn.

Examiner’s Amendment
An examiner’s amendment to the record with the authorization by Applicants’ representative Dr. Thomas W. Dekleva on 08/11/2021 appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as following:

CANCEL claims 18-22, and 35-38.


Since Applicants’ amendment has overcome the rejection, claims 1-2, 4-10, 23-24, 27, and 29-34 are allowed.

Rejoinder
Claims 1-2, 4-10, 23-24, 27, and 29-34 are direct to an allowable product.   Pursuant to the procedures set forth in MPEP §821.04(B), claims 11-17, 25-26, and 28 drawn to a method of making the allowed product are eligible for rejoinder. Because claims 11-17, 25-26, and 28 previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between Group I (original claims 1-10) and Group II (original claims 11-17) as set forth in the Office action mailed on 09/22/2020 is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
Claims 1-2, and 4-17, and 23-34 are allowed.

		

	Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong Chu, whose telephone number is (571)272-5759.  The examiner can normally be reached on M-F 8:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D. Ripa can be reached on 571-270-7875.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Status Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG L CHU/Primary Examiner, Art Unit 1731